§
  BILLY RAY FOSTER, JR.,                                         No. 08-19-00168-CR
                                                 §
  Appellant,                                                        Appeal from the
                                                 §
  v.                                                              350th District Court
                                                 §
  THE STATE OF TEXAS,                                          Of Taylor County, Texas
                                                 §
  Appellee.                                                         (TC# 11665-D)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 29TH OF JANUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox and Alley, JJ.